Exhibit 10.10

LOGO [g139268logo1.jpg]

PARTNERRE LTD.

AMENDED AND RESTATED EMPLOYEE EQUITY PLAN

Effective May 10, 2005

Section 1. PURPOSE

The purpose of the Plan is to provide a means through which the Company and its
Subsidiaries may attract able persons to enter and remain in their employ and to
provide a means whereby those key employees and other persons upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company are of importance, can acquire and maintain share ownership, thereby
strengthening their commitment to the welfare of the Company and promoting an
identity of interest between shareholders and these key employees. It is
intended that certain options granted under this Plan may qualify as “incentive
stock options” under Section 422 of the Code.

Section 2. DEFINITIONS

(a) “Award” means, individually or collectively, any award of Incentive Stock
Options, Nonqualified Stock Options, Restricted Shares or Restricted Share Units
or any Performance Award.

(b) “Award Agreement” means a written agreement or instrument between the
Company and a Participant setting forth the specific terms of an Award, which
may, but need not, be executed by the Participant.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” shall occur when (i) any “person” within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a Subsidiary or any
employee benefit plan(s) sponsored by the Company or any Subsidiary, is or
becomes the “beneficial owner” (as defined in Rule 13d–3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty (50%) of the combined voting power of the Company’s outstanding
voting securities generally in the election of directors; (ii) at any time
during a period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute at least a majority thereof, provided that any person subsequently
becoming a director whose election, or nomination for election by the Company’s
shareholders was on the recommendation or with the approval of at least
two-thirds of the directors comprising the Board on the effective date of this
Plan (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (ii),
considered as though such person were a member of the Board at the beginning of
such period; and provided further that,



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

notwithstanding the foregoing, no such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a–11 or Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or “person” other than the Board shall in any event be considered
to be a director in office at the beginning of such period; (iii) any one
“person”, or more than one “person” acting as a group (as determined under U.S.
Treasury Regulation Section 1.409A-3(i)(f)(v)(B)), other than any Subsidiary,
acquires (or has acquired during the 12- month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value (as determined in good faith by the Board
without regard to any liabilities associated with such assets) of more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; or (iv) there
occurs a reorganization, merger, consolidation or other corporate transaction
involving the Company (a “Transaction”), other than with a wholly-owned
Subsidiary and other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or ultimate parent thereof) more
than 50% of the combined voting power of the voting securities of the Company or
such surviving entity, or the ultimate parent thereof, outstanding immediately
after such Transaction.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(f) “Committee” means such committee of the Board as the Board may appoint to
administer the Plan.

(g) “Common Stock” or “Shares” means the authorized common shares, par value
US$1.00 per share, of the Company.

(h) “Company” means PartnerRe Ltd.

(i) “Consultant” means any person, including any advisor, engaged by the Company
or a Subsidiary to render consulting, advisory or other services and who is
compensated for such services, other than a member of the Board.

(j) “Date of Grant” means the date on which the granting of an Award is
authorized or such other date as may be specified in such authorization.

(k) “Disqualifying Disposition” means any disposition (including any sale) of
Shares acquired by exercise of an Incentive Stock Option made within the period
which is (a) two years after the date the Participant was granted the Incentive
Stock Option or (b) one year after the date the Participant acquired Shares by
exercising the Incentive Stock Option.

(l) “Eligible Person” means an Employee or a Consultant, or, for the purpose of
granting Substitute Awards, a holder of options or other equity based awards
relating to the shares of a company acquired by the Company or with which the
Company combines.

(m) “Employee” means a current or prospective common law employee of the Company
or a Subsidiary.

 

Page 2 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(n) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules promulgated thereunder.

(o) “Expiration Date” means the tenth anniversary of the Date of Grant.

(p) Save as otherwise defined in Section 7(c), “Fair Market Value” of a Share on
a given date means (A) if the Shares are listed on a national securities
exchange, the closing sale price reported as having occurred on the primary
exchange with which the Shares are listed and traded on such date, or, if there
is no such sale on that date, then on the last preceding date on which such a
sale was reported, or (B) if the Shares are not listed on any national
securities exchange but are quoted in the National Market System of the National
Association of Securities Dealers Automated Quotation System on a last sale
basis, the closing sale price reported on such date, or, if there is no such
sale on that date then on the last preceding date on which such a sale was
reported. If the Common Stock is not quoted on NASDAQ–NMS or listed on an
exchange, or representative quotes are not otherwise available, the Fair Market
Value shall mean the amount determined by the Committee in good faith to be the
fair market value per Share, on a fully diluted basis.

(q) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(r) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(s) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted pursuant to the Plan.

(t) “Participant” means an Eligible Person to whom an Award is granted pursuant
to the Plan.

(u) “Performance Award” means an award, denominated in cash or Shares or any
combination thereof, granted pursuant to Section 9 of the Plan and payable only
upon the achievement of performance targets, as set forth in Section 9.

(v) “Plan” means the PartnerRe Ltd. 2005 Equity Compensation Plan, as amended
from time to time.

(w) “Restricted Period” means, with respect to any Restricted Share or
Restricted Share Unit, the period of time determined by the Committee during
which such Restricted Share or Restricted Share Unit is subject to restrictions
or forfeiture, as set forth in Section 8 and in the applicable Award Agreement.

(x) “Restricted Share” means a Common Share issued to a Participant pursuant to
Section 8.

(y) “Restricted Share Unit” shall mean a contractual right granted under
Section 8 that is denominated in Shares, each of which Units represents a right
to receive the value of a Share upon the terms and conditions set forth in the
Plan and the applicable Award Agreement.

 

Page 3 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(z) “Subsidiary” means any corporation of which a majority of the outstanding
voting securities or voting power is beneficially owned directly or indirectly
by the Company and otherwise as provided in Section 86 of the Companies Act 1981
of Bermuda, as amended.

(aa) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

Section 3. DURATION

The Plan expires on the date of the annual meeting of shareholders in the year
2015, and no further Awards may be made after the expiration thereof.
Notwithstanding the expiration of the Plan, the Plan provisions shall continue
to govern outstanding Awards until all matters relating to the payment of Awards
and administration of the Plan have been settled.

Section 4. ADMINISTRATION

The Committee shall have authority to administer the Plan, including, without
limitation, the authority to:

(a) Select the Eligible Persons to participate in the Plan;

(b) Determine the nature and extent of the Awards to be made to each
Participant;

(c) Determine the time or times when Awards will be made;

(d) Determine the duration of each Restricted Period and the conditions to which
the payment of Awards may be subject;

(e) Establish and adjudicate the performance goals and Awards consequent thereon
for each Restricted Period;

(f) Accelerate the vesting of any outstanding Award, reduce the Restricted
Period applicable to any Award and/or extend the period following termination of
employment during which an Award may be exercised;

(g) Prescribe the form or forms of Award Agreements; and

(h) Cause records to be established in which there shall be entered, from time
to time as Awards are made to Participants, the date and type of each Award, the
number of Shares underlying each Award, and the duration of any applicable
vesting period or Restricted Period.

All decisions of the Committee shall be final, conclusive and binding upon all
parties, including the Company, the shareholders and the Participants.

The Committee may delegate to the Chief Executive Officer of the Company the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend or terminate Awards held by, employees who are
not officers or directors of the Company for purposes of Section 16 of the

 

Page 4 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

Exchange Act; provided, however, that any such delegation shall conform to the
requirements of the New York Stock Exchange applicable to the Company, and
Bermuda corporate law.

Section 5. ELIGIBILITY.

(a) General. Participation shall be limited to Eligible Persons who have
received notification from the Committee, or from a person designated by the
Committee, that they have been selected to participate in the Plan. Substitute
Awards may be granted to holders of options and other equity-based awards
relating to the shares of a company acquired by the Company or with which the
Company combines.

(b) Incentive Stock Option Limitation. Incentive Stock Options may be granted
only to Employees.

Section 6. SHARES AVAILABLE FOR AWARDS.

(a) Subject to adjustment as provided below, the total number of Shares
available for issuance to which Awards may be made under the Plan shall be
3,305,089 Shares. Notwithstanding the foregoing and subject to adjustment as
provided in Section 6(e), (i) no Participant may receive Options and stock
appreciation rights under the Plan in any calendar year that relate to more than
500,000 Shares and (ii) of the 3,305,089 Shares, the maximum number of Shares
with respect to which Awards may be made under Section 8 is 1,358,325. Awards
may be made under Section 8 without regard to such limit if (x) the vesting
conditions relating to such Awards are based upon Company or Subsidiary
performance measures, (y) such Awards are made in satisfaction of Company
obligations to employees that would otherwise be paid in cash or (z) such Awards
are issued in connection with the exercise of an Option or other Award
hereunder.

(b) If, after the effective date of the Plan, (i) any Shares covered by an Award
(other than a Substitute Award), or to which such an Award relates, are
terminated, forfeited, or cancelled, or (ii) such an Award otherwise terminates
or is settled without the delivery of all the Shares underlying such Award
(other than as a result of a Net-Settled Exercise (as defined below), cashless
exercise of an Option or similar arrangement), then the Shares covered by such
Award, or to which such Award relates, to the extent of any such forfeiture,
termination, settlement or cancellation, shall again be, or shall become,
available for issuance under the Plan, Shares becoming available for grant
following any such forfeiture, termination, settlement or cancellation may be
regranted as the same type of Award as the original Award, for purposes of the
limits on Award types set forth in Section 6(a).

(c) Any Shares delivered pursuant to an Award shall consist of authorized and
unissued Shares.

(d) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended

 

Page 5 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) which thereafter may be made the subject of
Awards, including the aggregate and individual limits specified in Section 6(a),
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number.

(e) Shares underlying Substitute Awards shall not reduce the number of Shares
remaining available for issuance under the Plan.

Section 7. OPTIONS.

(a) General. Options granted hereunder shall be in such form and shall contain
such terms and conditions as the Committee shall deem appropriate. All Options
shall be separately designated Incentive Stock Options or Nonqualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Shares purchased on exercise of
each type of Option. The provisions of each Option shall be set forth in an
Award Agreement, which agreements need not be identical, and each Option shall
include (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) the substance of each of the following provisions:

(i) Term. Subject to Section 7(b)(ii) hereof in the case of certain Incentive
Stock Options, no Option granted hereunder shall be exercisable after the
expiration of ten (10) years from the date it was granted.

(ii) Exercise Price. Except in the case of Substitute Awards, the exercise price
per Share for each Option shall not be less than the Fair Market Value per Share
at the time of grant. Except in connection with an action taken pursuant to
Section 6(d), no Option shall be amended or replaced in any manner that would
have the effect of reducing the exercise price of such Option established at the
time of grant thereof.

(iii) Payment for Stock. Payment for Shares acquired pursuant to Options granted
hereunder shall be made in full, or adequate provision made therefor, upon
exercise of the Options (A) in immediately available funds in United States
dollars, by wire transfer, certified or bank cashier’s check, (B) by surrender
to or withheld by the Company of Shares which have a Fair Market Value equal to
such aggregate exercise price and/or any taxes withheld with respect to such
exercise and which satisfy such other requirements as the Committee may impose
(including by Net-Settled Exercise, as defined below), (C) by delivering
irrevocable trade instructions to a stockbroker to deliver promptly to the
Company an amount of sale or loan proceeds sufficient to pay the aggregate
exercise price, (D) by any combination of (A), (B), or (C) above, or (E) by any
other means approved by the Committee. Notwithstanding the above, should any
taxes be withheld in accordance with Section 7(a)(iii)(B) in connection with a
Net-Settled Exercise pursuant to Section 7(c), the Fair Market Value of Shares
withheld to pay such taxes shall be calculated in accordance with Section 7(c).

 

Page 6 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(iv) Vesting. Options shall vest and become exercisable in such manner and on
such date or dates set forth in the Award Agreement as may be determined by the
Committee; provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may in its sole discretion accelerate the vesting of
any Option, which acceleration shall not affect the terms and conditions of any
such Option other than with respect to vesting. Unless the Committee shall
establish another vesting schedule in accordance with the foregoing, Options
shall vest and become exercisable in increments of 33%, 33% and 34%,
respectively, on the first, second and third anniversaries of the date of grant,
provided that the foregoing restriction shall not apply to any Substitute
Awards.

Notwithstanding the above, if a Participant ceases employment with the Company
by reason of death or disability, (A) any Options (including any Share
Appreciation Rights as described below) held by such Participant which are
vested on the date of such termination shall remain exercisable for twelve
(12) months following the date of such termination, but in no event later than
the Expiration Date, and (B) any unvested Options (including any Share
Appreciation Rights as described below) held by such Participant shall vest on
the date of such termination and shall remain exercisable for twelve (12) months
following the date of such termination, but in no event later than the
Expiration Date.

In respect of French Participants only:

If a French Participant ceases employment with the Company by reason of:

(X) disability (permanent disability as defined as second and third class of
disability as provided by article L341-4 of the French Social Security Code) –
(i) any Options held by such Participant which are vested on the date of such
termination shall remain exercisable for twelve (12) months following the date
of such termination, but in no event later than the Expiration Date, and
(ii) any unvested Options held by such Participant shall vest on the date of
such termination and shall remain exercisable for twelve (12) months following
the date of such termination, but in no event later than the Expiration Date.
The Blocking Period (as defined in the applicable Award Agreement) shall be
deemed to expire on the date of such termination.

(Y) death – (i) any Options held by such Participant which are vested on the
date of such termination shall remain exercisable for six (6) months following
the date of such termination, but in no event later than the Expiration Date,
and (ii) any unvested Options held by such Participant shall vest on the date of
such termination and shall remain exercisable for six (6) months following the
date of such termination, but in no event later than the Expiration Date. The
Blocking Period (as defined in the applicable Award Agreement) shall be deemed
to expire on the date of such termination.

(b) Special Provisions Applicable to Incentive Stock Options.

(i) Exercise Price of Incentive Stock Options. Subject to the provisions of
subsection (ii) hereof, the exercise price of each Incentive Stock Option shall
be not less than one hundred

 

Page 7 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

percent (100%) of the Fair Market Value of the Shares subject to the Option on
the date the Option is granted.

(ii) Ten Percent (10%) Shareholders. No Incentive Stock Option may be granted to
an Employee who, at the time the option is granted, owns directly, or indirectly
within the meaning of Section 424(d) of the Code, stock possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or of any parent or subsidiary thereof, unless such option (A) has an
exercise price of at least 110 percent of the Fair Market Value on the date of
the grant of such option; and (B) cannot be exercised more than five years after
the date it is granted.

(iii) $100,000 Limitation. To the extent the aggregate Fair Market Value
(determined as of the date of grant) of Shares for which Incentive Stock Options
are exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its affiliates) exceeds $100,000, such
excess Incentive Stock Options shall be treated as Nonqualified Stock Options.

(iv) Disqualifying Dispositions. Each Participant who receives an Incentive
Stock Option must agree to notify the Company in writing immediately after the
Participant makes a Disqualifying Disposition of any Shares acquired pursuant to
the exercise of an Incentive Stock Option. A Net-Settled Exercise (as defined
below) of any Incentive Stock Option will result in a Disqualifying Disposition
of all Shares underlying such Incentive Stock Option that are withheld pursuant
to such Net-Settled Exercise.

(c) Net-Settled Exercise. Any Option granted hereunder may be exercised such
that such Option is settled by delivery to the Participant of a number of Shares
having a value equal to the excess of the Fair Market Value of all the Shares
underlying the Option (or portion thereof being so exercised) over the aggregate
exercise price thereof (such exercise, a “Net-Settled Exercise” and the
resulting net shares delivered to the Participant, the “Net Shares”). To effect
a Net-Settled Exercise of any Option, the Participant must complete and return
to the Company a notice of intent to exercise such Option through a Net-Settled
Exercise (the “Net-Settlement Notice”). Once the Company receives the
Net-Settlement Notice, the Net-Settled Exercise of any Option so indicated in
such Net-Settlement Notice shall be deemed irrevocable and any Net Shares
resulting from such Net-Settled Exercise shall be delivered to the Participant
on the third business day following the day on which the Company receives the
Net-Settlement Notice, with the number of Net Shares to be determined using the
Fair Market Value of a Share on the day on which the Company receives the
Net-Settlement Notice.

Notwithstanding as defined or as applicable anywhere else in this Plan, for the
purposes of this Section 7(c) only, “Fair Market Value” of a Share on a given
date means (A) if the Shares are listed on a national securities exchange, the
average of the high and low sale prices reported as having occurred on the
primary exchange with which the Shares are listed and traded on such date, or,
if there is no such sale on that date, then on the last preceding date on which
such a sale was reported, or (B) if the Shares are not listed on any national
securities exchange but are quoted in the National Market System of the National
Association of Securities Dealers Automated Quotation System on a last sale
basis, the average of the high and low sale prices reported on such date, or, if
there is no

 

Page 8 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

such sale on that date then on the last preceding date on which such a sale was
reported. If the Common Stock is not listed on an exchange, or representative
quotes are not otherwise available, the Fair Market Value shall mean the amount
determined by the Committee in good faith to be the fair market value per Share,
on a fully diluted basis.

(d) Share Appreciation Rights. Any Option granted hereunder may contain a
provision requiring, or permitting the Participant to elect, that such Option be
settled by delivery to the Participant of a number of Shares having a Fair
Market Value equal to the excess of the Fair Market Value of all the Shares
underlying the Option (or portion thereof being so exercised) over the aggregate
exercise price thereof. Any such Award containing such a provision may be
denominated a “Share Appreciation Right”. If, and only if, such Share
Appreciation Right is issued to a Participant who is not a United States
taxpayer at the time of the grant of such Share Appreciation Right and the
exercise thereof, the value of the Shares otherwise deliverable to the
Participant upon such net share settlement of the Option may, solely at the
Company’s discretion, be delivered in cash. For the avoidance of doubt, except
in the case of Substitute Awards, the exercise price per Share for each such
Share Appreciation Right shall not be less than the Fair Market Value per Share
at the time of grant.

Section 8. RESTRICTED SHARES AND RESTRICTED SHARE UNITS

(a) The Committee is hereby authorized to grant Awards of Restricted Shares and
Restricted Share Units to Participants.

(b) Restricted Shares and Restricted Share Units shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Restricted Share or the right to receive any
dividend, dividend equivalent or other right or property), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate. If the
restrictions or vesting conditions applicable to an Award of Restricted Shares
or Restricted Share Units relate exclusively to the passage of time and
continued employment or provision of services, or refraining therefrom, such
time period (during which period such restrictions or vesting conditions may
lapse ratably or on a “cliff” basis) shall consist of not less than 36 months,
except that the foregoing restriction shall not apply to such Awards if they
meet any of the conditions described in Section 6(a)(x), (y) or (z) or (ii) are
Substitute Awards.

Notwithstanding the above, if a Participant ceases employment with the Company
by reason of death or disability, any Restricted Share Units held by such
Participant shall vest on the date of such termination.

(c) Restricted Shares granted under the Plan may be evidenced in such manner as
the Committee may deem appropriate including, without limitation, book-entry
registration or issuance of a share certificate or certificates. In the event
any share certificate is issued in respect of Restricted Shares granted under
the Plan, such certificate shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Shares.

 

Page 9 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

Section 9. PERFORMANCE BASED COMPENSATION

(a) The Committee is hereby authorized to grant Performance Awards to eligible
Participants under this Section 9, if the Committee intends that any such Award
should qualify as “qualified performance based compensation” for purposes of
Section 162(m) of the Code. Each Performance Award shall include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a performance period or periods, as determined
by the Committee, of a level or levels, as determined by the Committee, of one
or more of the following performance measures: (i) Return on Net Assets,
(ii) Underwriting Year Return on Equity, (iii) Financial Year Return on Common
Equity, (iv) Organizational Objectives, (v) Earnings Per Share or (vi) Premium
Growth. For any Award subject to any such pre-established formula, no more than
$5,000,000, or if such Award is denominated in Shares, 800,000 Shares, can be
paid or delivered in satisfaction of such Award to any Participant.

(b) For purposes of this Section, the following terms shall have the meanings
set forth below:

(i) “Earnings Per Share” shall mean earnings per share calculated in accordance
with Generally Accepted Accounting Principles.

(ii) “Financial Year Return On Common Equity” for a period shall mean net income
less preferred share dividends divided by total beginning shareholders equity,
less amounts, if any, attributable to preferred shares.

(iii) “Underwriting Year Return on Equity” for a period shall mean the present
value of underwriting income divided by the business unit capitalization, plus
the risk free rate plus any adjustments for taxation, cost of holding capital or
prior year development.

(iv) “Return On Net Assets” for a period shall mean net income less preferred
share dividends divided by the difference of average total assets less average
non-debt liabilities, with average defined as the sum of assets or liabilities
at the beginning and ending of the period divided by two.

(v) “Organizational Objectives” shall mean specific goals established by the
Committee relating to operational, non-financial, performance of the Company.

(vi) “Premium Growth” shall mean either an absolute or relative premiums written
target on either a gross or net basis.

(c) The Committee shall establish the performance formula for any Performance
Award, and shall certify that the requisite performance has been achieved prior
to payment thereof, in accordance with the requirements of Section 162(m) and
the regulations promulgated thereunder. The Committee shall have the authority
to reduce, but not to increase, the amount payable under a Performance Award
upon achievement of the performance goals established therefor.

(d) Performance Awards may be paid in cash, Shares or any combination thereof.

Section 10. GENERAL

 

Page 10 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(a) Adjustment of Performance Goals. The Committee may, during any Restricted
Period, make such adjustments to performance goals as it may deem appropriate,
to compensate for, or reflect, any significant changes that may have occurred
during such Restricted Period in (i) applicable accounting rules or principles
or changes in the Company’s method of accounting or in that of any other
corporation whose performance is relevant to the determination of whether an
Award has been earned or (ii) tax laws or other laws or regulations that alter
or affect the computation of the measures of performance goals used for the
calculation of Awards, provided, however, that the Committee may not make any
amendment to a Performance Award that is not permitted under Section 162(m) of
the Code.

(b) Privileges of Share Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to any of the privileges of share
ownership in respect of Shares subject to Awards granted hereunder until such
Shares have been duly issued and the Participant has become the record owner
thereof.

(c) Government and Other Regulations. The obligation of the Company to make
payment of Awards in Shares or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required and to which the Company is subject. The Company shall use its
reasonable efforts to cause the offer and sale of Shares reserved under the Plan
to be registered under the U.S. Securities Act of 1933, as amended, on Form S–8
prior to the issuance of any Shares under the Plan.

(d) Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or a Subsidiary, as appropriate, shall have the right to deduct from all
Awards, to the extent paid in cash, all applicable income, employment, social
security or other taxes required by law to be withheld with respect to such
Awards and, in the case of Awards paid in Shares, the Participant or other
person receiving such Shares may be required to pay to the Company or a
Subsidiary, as appropriate prior to delivery of such Shares, the amount of any
such taxes which the Company or Subsidiary is required to withhold, if any, with
respect to such Shares. Subject to such restrictions or limitations as the
Committee may impose, the Company may accept or withhold Shares of equivalent
Fair Market Value in payment of such withholding tax obligations.

(e) Claim to Awards and Employment Rights. Except as may be provided in any
Award Agreement, no employee or other person shall have any claim or right to be
granted an Award under the Plan nor, having been selected for the grant of an
Award, to be selected for a grant of any other Award. Neither this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ of the Company or a Subsidiary.

(g) Designation and Change of Beneficiary. Each Participant may, in accordance
with procedures to be established by the Committee, designate in writing one or
more persons as the beneficiary who shall be entitled to receive the amounts
payable with respect to Awards granted hereunder, if any, due under the Plan
upon his death. A Participant may, from time to time, revoke or change his
beneficiary designation without the consent of any prior beneficiary by filing a
new such designation. In the event of any issue or question arising in respect
of any beneficiary designation, the Company shall be entitled to pay to the
Participant’s estate any amounts owing to the Participant under the Plan or any
Award.

 

Page 11 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith.

(i) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of Bermuda without reference to the principles of conflicts of law
thereof.

(j) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(k) Nontransferability. A Participant’s rights and interest under the Plan or
under any Award, including amounts payable, may not be sold, assigned, donated,
or transferred or otherwise disposed of, mortgaged, pledged or encumbered
except, in the event of a Participant’s death, to a designated beneficiary to
the extent permitted by the Committee, or in the absence of such designation, by
will or the laws of descent and distribution. Options shall be exercisable
during the lifetime of a Participant only by the Participant. Notwithstanding
the foregoing, Awards may be transferable, to the extent provided in the
respective Award Agreement, to any person or entity who would be considered a
“family member” of the Participant for purposes of Form S-8 under the U.S.
Securities Act of 1933, as amended.

(l) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any Subsidiary
except as may otherwise be specifically provided.

(m) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

(n) Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

(o) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

Section 11. EFFECT OF CHANGE IN CONTROL

 

Page 12 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(a) In the event of a Change in Control, notwithstanding any vesting schedule
established by the Committee (i) with respect to an Award of Restricted Shares
or Restricted Share Units, the Restricted Period shall expire immediately with
respect to the maximum number of Restricted Shares or Restricted Share Units
subject to such Award, with effect from the day preceding the date of such
change, (ii) all outstanding Options shall immediately vest and become
exercisable and (iii) all outstanding Performance Awards shall be paid as if the
performance goals established in connection therewith were fully achieved,
except to the extent expressly set forth in the applicable Award Agreement.

(b) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

Section 12. NONEXCLUSIVITY OF THE PLAN

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation,
arrangements providing for the grant of share options, and such arrangements may
be either applicable generally or only in specific cases.

Section 13. AMENDMENTS AND TERMINATION

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is necessary to comply with the requirements of the New York Stock
Exchange or applicable law, or (ii) the consent of the affected Participant, if
such action would adversely affect the rights of such Participant under any
outstanding Award. Notwithstanding anything to the contrary herein, the
Committee may amend the Plan in such manner as may be necessary to enable the
Plan to achieve its stated purposes in any jurisdiction in a tax-efficient
manner and in compliance with local rules and regulations.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any Participant or holder or beneficiary
under any Award theretofore granted under the Plan without the consent of the
affected Participant, holder or beneficiary.

(c) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award.

 

Page 13 of 14 Amended and Restated Employee Equity Plan February 2011



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

(d) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 14. SECTION 409A OF THE CODE

With respect to any Awards subject to Section 409A of the Code, the Plan is
intended to comply with the requirements of Section 409A of the Code, and the
provisions of the Plan and any Award Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A of the Code, and the Plan shall
be operated accordingly. If any provision of the Plan or any term or condition
of any Award would otherwise frustrate or conflict with this intent, the
provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict. For the avoidance of doubt, nothing in the Plan is intended
to guarantee that the Participants will not be subjected to the payment of
“additional tax” or interest under Section 409A, and nothing in the Plan permits
the Participants to seek or obtain such indemnification from the Company for any
such “additional tax” or interest.

*                             *                            *

 

Page 14 of 14 Amended and Restated Employee Equity Plan February 2011